United States Court of Appeals
                      For the First Circuit

No. 13-1311

                          FEN TJONG LIE,

                           Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                           Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before

                       Lynch, Chief Judge,
                Lipez and Howard, Circuit Judges.


     Thomas V. Massucci on brief for petitioner.
     Virginia Lum, Office of Immigration Litigation, Civil
Division, Department of Justice, Stuart F. Delery, Acting Assistant
Attorney General, Civil Division, and Nancy Friedman, Senior
Litigation Counsel, Office of Immigration Litigation, on brief for
respondent.



                        September 4, 2013
           LYNCH, Chief Judge.     Fen Tjong Lie, a Christian and

ethnic-Chinese native and citizen of Indonesia, petitions for

judicial review of an order of the Board of Immigration Appeals

(BIA) denying his motion to reopen removal proceedings on the basis

of changed country circumstances.      Because the BIA did not abuse

its discretion in denying Lie's motion, we deny his petition for

review.

                           I.   Background

           On February 10, 2004, Lie was charged with removability

as a noncitizen who overstayed his visa.     He conceded removability

but applied for asylum and withholding of removal. On December 11,

2006, an Immigration Judge (IJ) denied Lie's applications and

ordered him removed.   Lie appealed to the BIA, which on December

11, 2008 remanded for further consideration of Lie's claim that, if

removed, he would face persecution as a Christian and ethnic-

Chinese Indonesian.

           After a hearing addressing this claim, the IJ on April 7,

2011 again denied the applications for relief and ordered Lie

removed.   Lie again appealed to the BIA, which on July 13, 2012

dismissed the appeal, agreeing with the IJ that Lie had failed to

show a pattern or practice of persecution.      Lie did not petition

for judicial review of that dismissal.

           Instead, Lie filed a motion to reconsider, which the BIA

denied on October 15, 2012.      Lie did not petition for judicial


                                 -2-
review of this denial either, but rather filed what the parties

agree was an untimely motion to reopen removal proceedings on the

basis of changed conditions in Indonesia. On February 8, 2013, the

BIA denied that motion, and this petition for review followed.

                             II.   Discussion

            The BIA's denial of Lie's motion to reopen rests on two

independent conclusions.      The first is that Lie failed to submit

the type of evidence of changed country circumstances that would,

under   8    C.F.R.   §    1003.2(c)(3)(ii),    excuse   his   motion's

untimeliness.    The second is that Lie failed to demonstrate the

type of exceptional situation that would warrant exercising the

BIA's discretion to reopen proceedings sua sponte.        Lie does not

appear to challenge the second conclusion, and, even if he did, we

would lack jurisdiction to review it. E.g., Peralta v. Holder, 567

F.3d 31, 34 (1st Cir. 2009).       The first conclusion is reviewed for

abuse of discretion.      E.g., Beltre-Veloz v. Mukasey, 533 F.3d 7, 9

(1st Cir. 2008).

            Lie argues that the first conclusion constituted an abuse

of discretion because it was cursory.      Specifically, Lie questions

the BIA's statement that he failed to submit "persuasive, material

evidence of changed conditions in Indonesia." According to Lie, it

was "tautological (and therefore superfluous, if not meaningless)"

for the BIA to explain its decision by referring to a lack of

persuasive evidence. Lie says the evidence he submitted in support


                                    -3-
of his motion was material, so he is puzzled at how the BIA could

have found otherwise.     We disagree with Lie's characterization.

The BIA's decision was concise, but that does not make it cursory.

After making the statement quoted above, the BIA went on to address

the evidence that Lie argues supported his motion.

           That evidence consisted of an affidavit by Jeffrey A.

Winters, Ph.D., a professor in Northwestern University's Political

Science Department who specializes in comparative and international

political economy, labor, and human rights in Indonesia.              Lie

claims the Winters affidavit demonstrates that persecution of

Christian and ethnic-Chinese Indonesians increased between his

January 2011 remand hearing and his December 2012 motion to reopen.

The BIA determined that the Winters affidavit largely discussed

conditions that prevailed in Indonesia prior to Lie's remand

hearing, and thus did not constitute evidence that was unavailable

at   the   time   of   that   hearing,   as   required   by   8   C.F.R.

§ 1003.2(c)(3)(ii) to excuse an untimely motion.1             We cannot

conclude   that   this   determination    constituted    an   abuse   of

discretion.   The Winters affidavit's findings are primarily based

on events that occurred before 2011.     And the few sources on which



     1
       Lie argues that the Winters affidavit was "unavailable"
prior to its execution in December 2012.       The regulation's
exception for untimely motions in the event of previously
unavailable evidence was not meant to extend to cases like this
one, where evidence the BIA found to be previously available is
simply newly packaged.

                                  -4-
the Winters affidavit relies to portray circumstances during the

relevant period of 2011-2012 do not support the proposition that

circumstances have changed.           Rather, they show the persistence of

negative conditions for Christian and ethnic-Chinese Indonesians.

             We    find    it     notable,    though       not   necessary      to     our

disposition of this case, that the Third Circuit has denied

petitions for review in at least two cases where this same expert

was used to establish the existence of persecution of Christian and

ethnic-Chinese Indonesians.               In Soetiono v. Attorney General of

United States, "the BIA concluded that the U.S. Department of State

country reports--as opposed to the testimony of Dr. Winters--

constitute the best evidence of current conditions of Indonesia,

and that those reports do not make for a record demonstrating

persecution that is sufficiently systemic, pervasive, or organized

so as to constitute a pattern or practice of persecution."                       431 F.

App'x   150,      153-54    (3d    Cir.    2011)    (internal        quotation       marks

omitted). Said the Third Circuit, "we can find no reversible error

with respect to the BIA's decision in this regard as we have

previously     stated      that    'Country      reports    .    .   .   are   the   most

appropriate and perhaps the best resource for information on

political situations in foreign nations.'"                  Id. at 156 (alteration

in original) (quoting Zubeda v. Ashcroft, 333 F.3d 463, 477-78 (3d

Cir. 2003)).       And in Tanzil v. Attorney General of United States,

the Third Circuit labeled Dr. Winters's testimony about changed


                                           -5-
circumstances in Indonesia "inconclusive," and held that the BIA

did not abuse its discretion in declining to reopen proceedings

based on the evidence.   426 F. App'x 104, 108 (3d Cir. 2011).

                         III.   Conclusion

          For the reasons stated above, Lie's petition for review

is DENIED.




                                -6-